         Case 1:17-cv-03230-CCB Document 118 Filed 10/04/19 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

SECURITIES AND EXCHANGE COMMISSION                     *

               v.                                      *      Case No. 17-cv-03230-CCB

PHILIP R. JACOBY, et al.,                              *      Jury trial demanded

                                                       *

             CONSENT MOTION FOR ENTRY OF FINAL JUDGMENT AGAINST
                   DEFENDANT BOBBY DWAYNE MONTGOMERY

       Plaintiff United States Securities and Exchange Commission (“Commission”)

respectfully moves the Court for entry of final judgment against defendant Bobby Dwayne

Montgomery based on his consent to such judgment. As grounds for its motion, the Commission

states as follows:

       Bobby Dwayne Montgomery has consented to be enjoined by this Court and to be

ordered to pay a civil penalty of $40,000. Mr. Montgomery’s Consent is attached as Exhibit A.

       A proposed Final Judgment, reviewed by Mr. Montgomery’s counsel, is attached as

Exhibit B.

       No other party has alleged any counter-claim or cross-claim against Mr. Montgomery.

       Based on Mr. Montgomery’s Consent, the Commission has adjourned the deposition of

Sinan Kazmaci scheduled for October 11, 2019. If final judgment against Mr. Montgomery is not

entered, the Commission will seek leave to take Mr. Kazmaci’s deposition as soon as possible.

       WHEREFORE, the Commission respectfully requests that this Court enter final judgment

against defendant Bobby Dwayne Montgomery, in the form attached as Exhibit B, based upon

his consent to the judgment.



                                               1
 Case 1:17-cv-03230-CCB Document 118 Filed 10/04/19 Page 2 of 3



Respectfully submitted this 4th day of October, 2019.



                                 s/ Polly Atkinson
                                 Polly Atkinson
                                 Nicholas Heinke
                                 Zachary T. Carlyle
                                 Attorneys for Plaintiff
                                 UNITED STATES SECURITIES AND EXCHANGE
                                 COMMISSION
                                 1961 Stout Street, 17th Floor
                                 Denver, Colorado 80294
                                 (303) 844-1000
                                 atkinsonp@sec.gov




                                        2
         Case 1:17-cv-03230-CCB Document 118 Filed 10/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I certify that on October 4, 2019, I caused the foregoing document to be electronically

filed with the Court using the ECF system, which will send notification of such filing to ECF-

registered counsel.

                                                            s/ Polly Atkinson




                                                3
